Title: From John Adams to George Washington Adams, 10 October 1822
From: Adams, John
To: Adams, George Washington



My dear Grandson,
Montezillo 10. Oct. 1822.

I have received your letter of the 23d ulto. & your father’s letter & octavo volume mentioned in it The book will answer for itself wherever it goes & I hope will satisfy the world.
If you take the “Old Colony Memorial” you will see some ancient documents concerning the fisheries, if you do not take that paper I hope you will subscribe for it, for it is of great importance to the history of your country.
It is true that a royal fish has been vomited up on the coast of your farm, & I wish that you had been here, not only to gaze at the animal but to contemplate the numerous beauties that hastened to see the spectacle, & to become acquainted with the venerable characters that visited it for the same purpose, among the rest the respectable Mr and Mrs Lewis from Virginia & their beautiful daughter. —
The “custom of the coast” is like a multitude of other customs of the coast, such as robbing orchards & gardens by night & by day, stealing shagbarks wherever they are to be found, & girdling the trees that bear them for the supply of the old womens dye-pots, stealing cranberries & strawberries in whatever meadow or pasture they are to be found, stealing wood from your fathers & my woodlands & from all other woodlands to whomsoever they may belong, stealing clams & seaweed, & sand from your fathers farm—these are all customs of the coast.—
I rejoice to hear that a university is springing up at Washington, Anabaptists as they are, I hope they will not compel candidates for admission to swear to Anabaptism, or any other creed or confession of faith—A university ought to be as free as the air or the ocean.—
The drought has been so severe as to dry my pond, which furnished water enough last year to save my house. We have been obliged to dig ditches in it six feet deep to come at any water.
Your brothers have returned to Cambridge & I shall miss them very severely for I want company to preserve me from Ennui, being deprived of my constant resource reading & writing. I hope that your father gives you employment enough in that way which will soon teach you to write as good a hand as his.—
Your Affectionate Grandfather
J A